department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number vil tax exempt and government entities date date legend b state c date d name e name f name g website h website dea we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do you qualify for tax exemption under sec_501 of the code no for the reasons stated below facts you were incorporated under the not for profit corporation laws in the state of b on date c your articles of incorporation state your purposes are to retrain and find homes for abandoned dogs and cats your activities consist of rescuing abandoned animals and providing them shelter food and medical_care you have an extensive website displaying your animals and describing their backgrounds and heaith issues these animals may also be available for adoption for a fee and adopting families must complete a contract as well as a detailed questionnaire you have not adopted bylaws that establish operating procedures or internal policies your board_of directors is made up of three individuals d e and f d and e are husband and wife and they have held the same positions since you were formed moreover you operate out of e conducts the majority of the day-to-day operations the home of d and e but no rent is paid including making essentially all expenditures you do not have a formal process for approving the payment of expenses your application_for exemption included a conflict of interest policy to be used when you enter into a transaction or arrangement with an officer or director your application_for exemption states that your officers are elected by the majority vote by members attending your annual meeting the minutes to your meetings report only d and e in attendance consequently these individuals were the only officers available to vote on all decisions made at these meetings you claim that families adopting your animals are automatically considered your members however there has been nothing in writing that informs adopting families that they are considered your members or that there are meetings where they can participate and contribute to the decision making you later represented that these adopting families are told informally they are members and this provision will be added to your adoption contract you do not solicit donations from the public and receive some funds from animal adoptions the majority of your funds are from the sales proceeds of merchandise e sold on h personal credit card to purchase this merchandise over the past three-year period these sales exceeded dollar_figure the proceeds from these sales were deposited into e’s individual paypal account most of these proceeds were then deposited into your checking account you subsequently made several payments to her personal credit card account e used her because you were unable to provide accurate income statement reports you provided copies of bank statements your bank statements indicated over dollar_figure in deposits and withdrawals from until approximately one-half of these withdrawals over dollar_figure during this period were electronic payments to e’s personal credit card you were unable to obtain copies of the credit card statements for this time period and could not confirm nor deny that you paid your expenses and the personal expenses of e you were able to provide credit card statements for a more recent 15-month period that reported over dollar_figure in charges approximately dollar_figure of these charges was to purchase merchandise that e sold on the internet personal_use of e indicated by purchases made at such places as bookstores restaurants department stores and a gym membership the balance of the charges was attributable to your operations about dollar_figure of the credit card charges were for the although you provided bank statements credit card statements and internet sales reports it was not a complete accounting of your sales and financial transactions you also included copies of cancelled checks with your bank statements several of the checks which were written to cash or directly to d and e were described as loan repayments these loans were not documented or reported in the balance_sheet submitted with your application_for exemption you also clarified that you have not yet prepared any_tax returns or reported your receipts and expenses for tax or for information_return purposes your bank statements also show you received deposits from g which is h's charitable partner you wrote that you were registered with g to receive proceeds or donations from h sales and that no agreement or application is completed and the only requirement is to send a letter on the organization’s letter head stating the activity the website of g states an organization must register with it and provide it a copy of it sec_501 letter or other proof of deductibility in order to participate in its programs in addition the organization must complete the nonprofit user agreement tax law sec_501 of the internal_revenue_code code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational and other purposes including the prevention of cruelty to children or animals provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual to mean persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt_purpose unless it serves a public rather than a private interest created it it must not be operated for the benefit of designated individuals or the persons who revproc_2011_9 2011_2_irb_283 in section dollar_figure provides that exempt status may be recognized in advance of the organization's operations if its proposed operations are described in sufficient detail to permit a conclusion that it will clearly meet the particular requirements for exemption pursuant to the section of the code under which exemption is claimed sec_4 states that the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 74_tc_531 in an action for declaratory_judgment pursuant to sec_7428 the tax_court considered an adverse_ruling by the irs on an application_for exempt status as a church the applicant had declined to furnish some information and made answers to other inquiries that were vague and uninformative based on the record the court held that the applicant had not shown that no part of its net_earnings inure to the benefit of the family or that petitioner was not operated for the private benefit of its founders in 70_fedclaims_782 there was an action for declaratory_judgment that the petitioner brought to challenge the denial of his application_for exempt status the court in finding that the actual purposes displayed in the administrative record supported the service’s denial stated it is well-accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant the court noted that if the petitioner had evidence that contradicted these findings it should have submitted it as part of the administrative process the court also highlighted the principle that exemptions from income_tax are matters of legislative grace in ramese school of san antonio texas v commissioner tcmemo_2007_85 no 04x date the court held that the irs properly revoked the tax exempt status under sec_501 of the code of a school on the grounds that its earnings inured to the benefit of its founder who also served as its executive director president and ceo due to the school's failure to maintain adequate financial and academic records and a lack of compliance with texas requirements the state board_of education revoked its charter on date subsequently the irs revoked the exempt status of ramese school in in this case the founder did not have a functioning board with regular meetings there were numerous examples of distributions of funds for personal purposes the record showed that the founder wrote checks to herself or cash for which the record showed no documented business_purpose the record also contained thousands of dollars of expenditures directed to retail stores credit card companies financial institutions and other businesses for which there was no evidence of a business_purpose or board authorization neither did the organization's records show that there was any documented system for either loans to or repayments by the founder it violates a charitable_organization must serve the public interest and will lose exempt status if the private benefit test reg c -1 b i the founder clearly received public charity benefits that had been redirected to her private purposes because the rameses school failed the private benefit test its tax-exempt status was revoked application of tax law you are not as described in sec_501 of the code and sec_501 -1 a of the regulations because you do not satisfy the operational requirements of the code and regulations you are not operated exclusively for exempt purposes due to net_earnings inuring in whole or in part to e you are not described in sec_1_501_c_3_-1 of the regulations because more than an insubstantial part of your activities are devoted to a non-exempt purpose you are not described in sec_1_501_c_3_-1 of the regulations because you are not operated exclusively for exempt purposes your net_earnings inure to the benefit of e because you have paid her personal expenses you do not meet the provisions of sec_1_501_c_3_-1 because you are not operating exclusively for public purposes you have no operational or financial controls in place furthermore the fact that you have a small-related board and e has had essentially exclusive control_over your daily operations and your finances indicates you are operating for private interests you are like the organization in better business bureau v commissioner although operating an animal rescue may be exempt under c the fact that you have a small-related board and that there are neither organizational policies nor financial controls in place indicates you have a substantial non-exempt purpose you have operated similar to the organization described in the court case ramese school of san antonio tx_v commissioner you have not kept adequate financial records moreover you do not have a functioning board with a formal process for approving the payment of expenses for instance e in addition you provided copies of cancelled checks of which many were written to cash or directly to d and e these were described as loan repayments however these loans were not documented or reported in the balance_sheet submitted with your application_for exemption like the organization in the court case your earnings have inured to d and e consistent with the organization in the court case you have failed the private benefit test and do not qualify for exemption is responsible for paying essentially all your expenditures finally you are similar to bubbling well church of universal love inc v commissioner you have not provided an open candid disclosure of facts you have given answers to our inquiries that were vague and uninformative for example you were unabie to provide any documents showing how you formally registered with g even though g clearly requires registration and proof of exempt status before an organization can register on this web site you are like the organization in new dynamics foundation v united_states because the information through inference shows you are operating for the private benefit of e for example you paid more than dollar_figure to e’s credit card account during and were unable to provide copies of those credit card statements and you could not confirm nor deny that you paid the expenses of both you and the personal expenses of e the 15-month sample of credit card statements you provided did report expenses for both you and e therefore since we have evidence that you made payments of over dollar_figure to e’ credit card account we can presume that you paid e’s personal expenses during this period you have not met the requirements of revproc_2011_9 because you were unable to provide a complete accounting of your sales and financial transactions to conclude that you are in compliance with the operational requirements of sec_501 furthermore you received funds from g but the information concerning how to register with g contradicted what you provided applicant's position you wrote that you have made changes to your operations you held an annual meeting in date that was attended by a number of people you elected a new secretary because the previous one could not be located and has been inactive in your operations moreover you are currently searching for a treasurer you have also discontinued the sale of merchandise over the internet finally you wrote that you are willing and eager to make any changes that are necessary to obtain non-profit status our response to applicant’s position you failed to provide any additional information from which it can be concluded that your activities exclusively further or advance a purpose described in sec_501 although you are willing to make changes in order to qualify for exemption you have been operating for the benefit of your officers since you were formed you have operated out of the home of d and e who have approved all expenditures without any oversight moreover you have not provided a complete accounting of your sales and expense activities although you state that you are no longer selling merchandise over the internet as of date there is merchandise listed under e’s user name which was listed on the internet sales reports you provided in addition the page states under why buy from e that these proceeds will fund e’s animal rescue conclusion based on the information submitted you are not organized and operated exclusively for exempt purposes as described in sec_1_501_c_3_-1 of the regulations you do not have organizational policies or financial controls in place to insure that you are operating exclusively for charitable purposes furthermore you have a small-related board indicating that you have a substantial non-exempt purpose finally you have paid e’s personal expenses resulting in inurement accordingly we conclude you do not qualify for exemption under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications lf you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations
